Exhibit 10.2

 

COMMERCIAL SUPPLY AGREEMENT

 

THIS COMMERCIAL SUPPLY AGREEMENT (the “Agreement”) is entered into this 28th day
of March, 2011 (the “Effective Date”) by and between Roche Colorado Corporation,
a Delaware corporation, with principal offices at 2075 North 55th Street,
Boulder, CO 80301-2880 (“RCC”), Ironwood Pharmaceuticals, Inc., with principal
offices at 301 Binney Street, Cambridge, MA 02142, and Forest
Laboratories, Inc., with principal offices at 909 Third Avenue, New York, NY
10022.  Ironwood Pharmaceuticals, Inc. and Forest Laboratories, Inc. are
collectively referred to as “Customer”; provided, however, that throughout this
Agreement [**] is required, it is sufficient for [**].

 

1.     DEFINITIONS.  The following terms shall have the meanings ascribed to
them below:

 

1.1          “Applicable Laws” means all applicable federal, state, local and
other laws, statutes, rules, regulations, ordinances, or orders of any kind
whatsoever of any governmental authority in the Territory (including any
amendments thereto), applicable to the import, export, manufacture and
distribution of Product, including, without limitation, the applicable
regulations and guidance of the applicable Regulatory Authorities and all
applicable cGMPs.

 

1.2          “cGMP” means “current Good Manufacturing Practices” as defined and
in effect from time to time in regulations and guidelines promulgated by the FDA
under the FDCA, all regulations promulgated thereunder governing the manufacture
and testing of Product in the U.S., and any other laws, regulations, and
guidelines applicable to the manufacture and testing of Product in the
Territory, but only where RCC has authorized reference of its Drug Master File
for Product.

 

1.3          “Contaminant” is any objectionable material that adversely affects
the strength, purity, or safety of the Product.

 

1.4          “Drug Approval Application” means an application for Regulatory
Approval required before commercial sale or use of a product as a drug in the
Territory.

 

1.5          “Drug Master File” means the drug master file for Product in the
U.S. (as such term is defined in 21 C.F.R. Part 314.420) or an equivalent filing
in the Territory.

 

1.6          “FDA” means the United States Food and Drug Administration or any
successor entity.

 

1.7          “FDCA” means the United States Federal Food, Drug, and Cosmetics
Act, as amended from time to time, and all regulations promulgated thereunder.

 

1.8          “Filed Process Description” means the RCC process descriptions for
the Product filed with the FDA and other Regulatory Authorities in the
Territory.

 

1.9          “Governmental Agency” means any multinational, federal, state or
local government agency or authority in the Territory that has jurisdiction over
the manufacture, testing, distribution, sale or use of Product where RCC has
authorized reference to its Drug Master File for Product.

 

1.10        “Packaging” refers to the requirements for Product packaging set
forth on Exhibit B attached.

 

1.11        “Project Liaison” means the person selected by each party from time
to time to be its designated primary point of contact for all material
communications pursuant to this Agreement.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

1.12        “Regulatory Approval” means any approval, license, registration or
authorization from a Governmental Agency necessary for the manufacture, use,
storage, import, transport or sale of the Product in the Territory.

 

1.13        “Regulatory Authority” means the FDA or other governmental entity in
the Territory responsible for Regulatory Approval.

 

1.14        “Specifications” are the final Product release specifications as
defined in Exhibit A, as amended by the Parties in accordance with this
Agreement.

 

1.15        “Territory” means [**].

 

2.     SUPPLY OF PRODUCT.

 

2.1          Supply Obligation.  During the Term, RCC shall manufacture and
supply to Customer the product specified on Exhibit A (the “Product”) in
accordance with the terms of this Agreement.  The Product will be manufactured
according to the Specifications.   No obligation of [**] under this Agreement
[**].  The Product is being manufactured and supported for regulatory filings
for marketing and sales in the Territory.  RCC shall not be responsible for any
delay in the performance of, or an inability to perform, any of its obligations
contained in this Agreement to the extent resulting from any failure or delay by
Customer in the performance of the obligations of Customer contained in this
Agreement.

 

2.2          Changes in Specifications and Process.  Customer may request that
RCC implement changes to the Specifications or Filed Process Description by
providing RCC with a description of the proposed change sufficient to permit RCC
to evaluate its feasibility and cost.  In connection with any proposed change to
Specifications or Filed Process Description, RCC will prepare a report of the
manufacturing process, regulatory impact and expense impact of implementing the
proposed change, including identifying any additional equipment, materials,
labor or other expenses.  The parties must both approve changes to
Specifications and Filed Process Description, which shall include approval of
the additional expenses associated with implementing the change. RCC will
proceed with initiating changes when the parties have agreed upon the changes to
the Specifications or Filed Process Description, delivery schedule and Product
pricing and Customer has [**].  Each party will promptly notify the other party
in writing of any change to the Specifications or the Filed Process Description
required by a Regulatory Authority in order to obtain or maintain Regulatory
Approval or that otherwise renders the Product unsaleable, and the parties will
assess the requirement and the scope of the change, the timeline for
implementation and the cost of implementing the proposed change.  RCC will
implement any [**] change [**] by a Regulatory Authority in the U.S. [**] after
mutual agreement of the parties on [**], such agreement not to be unreasonably
withheld by either party.  Customer shall [**], but [**]. RCC shall be relieved
of its obligation to manufacture Product to the extent Customer is relieved of
its obligation to purchase Product.

 

2.3          Quality Agreement.  On or before the Effective Date, the Quality
Agreement will be executed between the parties.  If there are contradictions
between the provisions of the Quality Agreement and this Agreement then the
provisions of this Agreement will take precedence unless otherwise agreed by
both parties in writing.

 

3.     PRICING; MINIMUM PURCHASE; PAYMENT

 

3.1           Initial Order Pricing.  Customer will order and accept delivery of
(in accordance with the terms of this Agreement) [**] of Product [**] (the
“Initial Commitment”) during the [**] period after the initial order date for
Product (the “Initial Order Date”) at a fixed price of [**]. The Initial Order
Date shall be [**], and Customer [**] an order for the Initial Commitment.  In
addition, Customer will pay RCC [**] to file and maintain the Drug Master File
in Canada, which payment shall be due within [**] days of Customer’s written
request to make such filing.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

For the avoidance of doubt, wherever in this Agreement it refers to a [**]
period or [**] period (without reference to a commencement date for such
period), such periods each shall commence on [**] of the applicable year, and
are not measured on a rolling basis month to month.

 

3.2          Minimum Purchase Requirement.  Subject to Section 6.2, during the
[**] from the Initial Order Date, Customer will be obligated to order and accept
delivery of a minimum quantity of [**] of Product at a price of [**].  For the
sake of clarity, the preceding sentence is merely a restatement of the Initial
Commitment described in Section 3.1, and not an additional commitment.  In
addition, after the initial [**] commitment period, Customer shall agree to
purchase from RCC, for commercial purposes in the Territory, at least [**] of
Product [**] (the “Purchase Minimum”).  In the event the Customer’s orders for
Product for commercial purposes in the Territory after the first [**] from the
Initial Order Date under this Agreement are [**], then Customer will [**].

 

3.3          Minimum Order Requirement.  Individual orders for Product will be
ordered in a minimum order size of [**].

 

3.4          Pricing Following the Initial Order.  Following the end of the [**]
period from the Initial Order Date, Customer may purchase Product at a price per
gram based on the cumulative volume of Product ordered and accepted by Customer
during any given [**] period, and the price of Product shall not exceed the
following amounts set forth in Section 3.4.1:

 

3.4.1       Pricing.  Customer’s aggregate orders shall not exceed [**] during
any [**] period.  Customer will pay the following prices for all Product ordered
during a [**] period:

 

[**] Purchase Order Amount ([**])
Purchase Order Minimum [**]

 

Price (g)

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

The price for Product shall be determined on the basis of the rolling forecast
described in Section 4 below.  To the extent that the non-binding portion of the
forecast changes in a manner that would impact the price for Product for the
applicable [**] period, such price shall be adjusted accordingly.  Any
adjustment shall be in the form of a price adjustment on applicable orders.

 

3.4.2       Calculation of Forecasted and Purchased Volumes.   For the purposes
of determining whether any threshold has been met for forecasted or purchased
Product under Sections 3.4, 3.10, 8.4.5 and 16, orders submitted pursuant to
this Agreement shall be aggregated with any orders of Customer or Ironwood
Pharmaceuticals, Inc. for Product submitted under other agreements between RCC
and Customer or Ironwood Pharmaceuticals, Inc.

 

3.5           Price Increases.  The price offering set forth above is fixed for
[**] from the Effective Date of this Agreement.  After the initial [**] term the
pricing may be increased [**], provided that any [**] price increase will not
exceed [**].

 

3.6          Taxes.  All fees are [**] of federal, state and local excise,
sales, use, VAT, and similar transfer taxes (but not taxes arising from RCC
income), and any duties, and [**] shall be responsible for all such items.

 

3.7          Payment.  RCC shall invoice Customer concurrently with release of
the Product and all required documentation.  Customer agrees to pay all invoices
in U.S. Dollars within [**] days of the date of receipt of the invoice.

 

3.8          Late Payment.  Customer agrees to pay [**] interest on all
undisputed late payments.  Furthermore, if Customer fails to make payment on an
undisputed invoice more than [**] days after its receipt of written notice from
RCC identifying the late payment, [**]. Customer agrees to provide all necessary
financial

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

information required by RCC from time to time in order for RCC to make a proper
assessment of the creditworthiness of Customer to the extent the financial
statements contained in publicly filed reports of Customer are not sufficient
for such purpose.

 

3.9          Letter of Credit.  Upon RCC’s request, in the event that Customer
experiences a material adverse change in their financial condition, Customer
agrees to obtain and maintain a stand-by letter of credit or escrow account on
behalf of RCC to minimize the financial risk to RCC for its supply of Product
under this Agreement. The stand-by letter of credit or escrow account shall be
for a minimum period of time of [**]months and shall be for a total amount that
is equal to [**].

 

3.10        Cost Savings.  Beginning in the first [**] period following the
Initial Commitment period, during each [**] period that Customer is maintaining
the Level 1 Volume Commitment (as defined below), the parties will conduct a
mutually acceptable cost savings program for the Product for such [**] period,
pursuant to which the parties will meet [**], in the event one party requests
such meeting, to discuss and evaluate suggestions either party may have for
reducing Product pricing (including through reductions in raw material costs or
process improvements designed to reduce Product cost of goods (COGs)).  RCC
shall [**].  In addition, [**] shall [**].  In the event a party identifies an
opportunity for significant cost savings, the parties will [**] for implementing
such cost savings and [**] of the cost savings between the parties after
reimbursement of agreed upon implementation expenses, provided that such changes
are to be effected only by written amendment to this Agreement and (to the
extent applicable) the Quality Agreement.  Any expenses associated with
implementing manufacturing process improvements necessary to achieve cost
savings shall be [**].  “Level 1 Volume Commitment” means Customer’s orders and
forecasts for purchase of Product for each time period set forth below shall be
no less than the volume target set forth opposite such time period:

 

Time Period

 

Target Volume Forecasted as of the
Commencement Date of the Period

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

4.        FORECAST.  On a quarterly basis Customer shall supply RCC’s Project
Liaison with an [**] month rolling forecast of its requirements for Product,
which shall be in a form reasonably acceptable to the parties.  The first [**]
months of such forecast shall be treated as a firm order by RCC and Customer
(the “Firm Commitment”).  In addition the forecast delivered the following
quarter cannot vary by more than [**]% (+/-) with respect to months [**] through
[**] of such forecast delivered in the prior quarter.

 

5.     PURCHASE ORDERS; PURCHASE ORDER ACCEPTANCE.   Customer may use its
standard purchase order form for any notice provided for hereunder; provided
that all purchase orders must reference this Agreement, the applicable
Specifications and other details sufficient to direct RCC to perform its supply
obligations, including a delivery date and a “ship to” address.   The parties
agree that the terms and conditions contained in this Agreement shall prevail
over any terms and conditions of any such purchase order, acknowledgment form,
invoice or other instrument.  RCC is authorized to procure materials and
manufacture Product to meet the delivery schedule specified on the firm orders.

 

Purchase orders shall be deemed accepted by RCC, provided however that RCC may
reject any purchase order: (a) if the fees reflected in the purchase order are
inconsistent with the parties’ agreement with respect to the fees; or (b) if the
purchase order is less than the Firm Commitment or as to that portion of the
purchase order that exceeds the Firm Commitment for the same period, provided
that RCC may not reject a purchase order for the Initial Commitment or the
minimum purchase obligation under Section 3.2.  RCC shall notify Customer in
writing of rejection of any purchase order within [**] days of receipt of such
purchase order.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

The earliest delivery that may be specified on any purchase order is [**] and
such delivery will be limited to the first [**] delivery of the Initial
Commitment specified in section 3.2.  The earliest delivery for the remainder of
the Initial Commitment will be [**].

 

6.     SHIPMENTS; ACCEPTANCE.

 

6.1          Shipment.  Subject to Section 6.2, RCC shall deliver Product on or
about the date specified in the relevant purchase order, provided that, except
for orders for Product placed by Customer pursuant to Section 3.1, delivery
dates for Product shall not be less than [**] months after the date of the firm
purchase order for such Product.  The delivery date for orders placed pursuant
to Section 3.1 shall be at least [**] months after the date of the order.  The
Product delivered pursuant to the terms of this Agreement shall be suitably
packed for shipment in accordance with the Specifications and marked for
shipment to Customer’s destination specified in the applicable purchase order. 
Shipments will be made[**] (Incoterms 2000) [**].  Title to Product will pass to
Customer [**]. All freight, insurance and other shipping expenses, as well as
any special packing expenses [**], will be paid by [**].

 

6.2          Acceptance.  Customer shall take delivery of all Product that is
the subject of a firm order (and that meets Specifications and Product
Warranties), and Customer may not delay or cancel any deliveries scheduled for
firm orders.  Shipper’s proof of delivery shall constitute conclusive evidence
of delivery to Customer.  Within [**] days following Customer’s receipt of the
Product, Customer shall provide RCC with written notice of its acceptance or
rejection of the Product.  Subject to Section 9.2.5 below, if Customer fails to
provide RCC with written notice within such [**] day period, the Product will be
deemed to be accepted by Customer.  In order to be effective any rejection
notice issued must (a) state the condition of the Product that does not conform
to the Specifications or the Product Warranty, and (b) identify the lot and date
of delivery.  Customer shall hold any allegedly non-conforming Product for
inspection by RCC, or, at RCC’s request and expense, shall return the Product or
part thereof to RCC.

 

The basis for rejection by Customer shall be conclusive unless RCC notifies
Customer via email or otherwise in writing within [**] days of receipt by RCC of
the rejection notice that it disagrees with the basis for rejection.  In the
event RCC and Customer are unable to agree as to whether the Product has been
appropriately rejected, representative samples of the batch of Product in
question shall be submitted to a mutually acceptable independent laboratory or
consultant (if not a laboratory analysis issue) for analysis or review, the
costs of which shall ultimately be paid by the party that is determined to have
been incorrect in its determination of whether the Product should be rejected. 
If any Product is rejected by Customer for failure to meet Specifications or the
Product Warranty, Customer’s duty to pay all amounts in respect of the rejected
Product shall be suspended until such time as it is determined by an independent
laboratory or consultant that the Product in question should not have been
rejected by Customer.  In the event that any Product is appropriately rejected
for failure to meet Specifications or the Product Warranty, RCC shall replace
such Product with conforming Product [**].   The acceptance procedure described
above shall be repeated for any replacement Product, and RCC shall [**] for all
costs associated with replacing the non-conforming Product, including, but not
limited to, the cost of the materials and other supplies necessary to replace
the Product with conforming Product.  In the event that it is determined that a
Product has been incorrectly rejected by Customer, Customer will pay RCC for
[**] related to the alleged Product non-conformance, as well as for [**].

 

Customer and RCC may mutually agree to waive the above dispute resolution
process, and elect to devise an appropriate means for analyzing and resolving
the dispute on rejection.  In such instance, it shall be an objective that the
expense of such process shall be borne [**] by the parties.

 

7.     LICENSES; APPROVALS; INSPECTION; RECORDS

 

7.1          Licenses and Permits.  RCC shall be responsible for obtaining and
maintaining any establishment licenses or permits required by the FDA or other
Regulatory Authorities or by Applicable Laws that pertain to the manufacturing,
handling and storage of the Product at RCC’s facility.  RCC hereby grants to
Customer the right to reference such establishment files for the purpose of
obtaining and maintaining any Regulatory Approvals on the Product in the
Territory.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

7.2          Regulatory Approvals.  RCC agrees to use [**] to assist Customer in
obtaining Regulatory Approval from all applicable Regulatory Authorities in the
Territory with respect to the Product, including, but not limited to,  FDA
approval of any Drug Approval Application.  RCC specifically agrees to cooperate
with any inspection by Regulatory Authorities in the Territory, including but
not limited to any pre-approval inspection in connection with any Drug Approval
Application.  RCC shall, on a timely basis, provide Customer with documentation,
data, and such other information relating to Product that is reasonably
necessary to be provided from a contract manufacturer for Customer’s efforts to
obtain, maintain, and support Regulatory Approvals relating to Product.  RCC
agrees to establish, submit to the FDA and maintain a Drug Master File for the
Product in the U.S. in accordance with the requirements of the FDA, in time for
Customer to properly reference such Drug Master File in its U.S. Drug Approval
Application, but in no event later than [**].  RCC also agrees to establish and
maintain a Drug Master File in Canada in accordance with the requirements of
applicable Regulatory Authorities in Canada on a reasonable time-line, as agreed
upon by the parties, based on the anticipated filing date of the Drug Approval
Application for Product in Canada (but in no event later than [**] months
following Customer’s written request to establish such Drug Master File).  RCC
shall establish and maintain a Drug Master File for the Product as required by
other foreign Regulatory Authorities only upon mutual agreement of the parties. 
RCC agrees to provide Customer with letters of authorization to reference the
U.S. Drug Master File, and any other Drug Master Files maintained under the
preceding sentence.  RCC shall update the U.S. Drug Master File and any other
Drug Master File maintained under this Section in a timely manner to support any
Drug Approval Application.  All information regarding all aspects of manufacture
of Product necessary for Customer’s regulatory filings in the Territory shall be
maintained by RCC in a Drug Master File.  Notwithstanding the above, during the
course of a Regulatory Authority’s review of any Drug Approval Application,
(a) RCC shall not make any changes, updates or additions to the applicable Drug
Master File without the prior written notification of Customer, and (b) RCC
shall inform Customer of any comments (including indication of deficiencies) to
the Drug Master File from any such Regulatory Authority received during a
Regulatory Authority’s review of the Drug Approval Application,  provided RCC
has no obligation to reveal the contents of the Drug Master File to Customer.

 

7.3          Facilities Inspection and Changes.  RCC shall permit Regulatory
Authorities in the Territory access to those areas of the manufacturing
facilities where Product is manufactured, stored or handled, and to
manufacturing records of Product manufactured by RCC so that such Regulatory
Authorities may perform an inspection and audit of its facilities and activities
during reasonable business hours and after reasonable notice.  The parties’
rights and obligations with respect to any such inspection are further described
in the Quality Agreement.  Customer’s obligations to purchase forecasted
quantities of Product (other than any Firm Commitment) and to meet the Purchase
Minimum shall be [**] to the extent that the Product is rendered unsaleable in
the U.S. as a result of the action of a Regulatory Authority.   In addition,
Customer shall be entitled [**] for any Product that is rendered not
commercially saleable due to any deficiency identified by a Regulatory Authority
that is not resolved by RCC (in a manner that results in such Product being
commercially saleable) within [**]. RCC shall be relieved of its obligation to
manufacture Product to the extent Customer is relieved of its obligation to
purchase Product.

 

7.4          Permits.  RCC shall maintain during the term of this Agreement all
U.S. government permits, including without limitation, health, safety and
environmental permits, necessary for the conduct of the activities and
procedures that RCC undertakes pursuant to this Agreement.

 

7.5          Safety Issues.  RCC and Customer shall promptly advise the other of
any new safety or toxicity information or problem of which such party becomes
aware regarding the Product in accordance with the Quality Agreement.

 

7.6          Revisions.  The obligations of RCC and Customer set forth in this
section and in the Quality Agreement are intended to comply with the Applicable
Laws.  To the extent provisions of this section or the Quality Agreement do not
adequately reflect the requirements of any such Applicable Laws, such provisions
shall be revised to the extent reasonably necessary to make such provisions
legal and valid in accordance with such Applicable Laws.

 

7.7          Records.  RCC shall maintain true and accurate books, records, test
and laboratory data, reports and all other information relating to manufacturing
of the Product under this Agreement. Such information shall be

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

maintained in accordance with RCC’s standard operating procedures for a period
of at least [**] years after the term of this Agreement, or longer if required
under Applicable Laws.

 

7.8          Recalls. Only Customer may initiate a recall action, and such
recall shall be treated as set forth in the Quality Agreement.  The costs of any
recall shall be borne by [**], unless the recall is attributable to (a) [**]; or
(b) a grossly negligent or intentionally wrongful act or omission of [**] or any
of its agents or employees, in which event [**] shall be responsible for such
costs.

 

8.     INTELLECTUAL PROPERTY; LICENSES.

 

8.1          Materials.  The parties agree that all documentation, information
and data, as well as all biological, chemical or other materials furnished to
RCC by, or on behalf of Customer, in connection with this Agreement and/or the
supply of the Product (including without limitation, all samples and Customer
Confidential Information) (collectively, the “Customer Materials”) are, and
shall remain the exclusive property of Customer.  RCC will use Customer
Materials only as necessary to supply the Product under this Agreement.  RCC
agrees to keep and maintain in its custody and subject to its control any
Customer Materials that it receives during the term of this Agreement, and
further agrees to return or surrender to Customer any Customer Materials upon
termination of this Agreement or otherwise upon request by Customer.  RCC shall
bear the risk of loss of Customer Materials, while such Customer Materials are
in the custody of RCC.  RCC shall promptly reimburse Customer for any loss,
destruction or waste of any such Customer Materials which results from the
negligence or willful misconduct of RCC or RCC Personnel, as defined in
Section 9.2.1.  [**].

 

8.2          Work Product.  All reports, data, information, and documentation
generated by RCC while conducting the supply of the Product, which shall
include, project reports, final reports and records (collectively, “Work
Product”), shall be owned by RCC, except for Customer Materials and  Product. 
Subject to full payment of all undisputed invoices related to the Work Product,
RCC hereby grants to Customer a license to use the Work Product for the sole
purposes of (a) receiving the supply of the Product under this Agreement, and
(b) further manufacturing and selling the final formulated product utilizing the
Product.  If requested by Customer, RCC shall provide Customer with
documentation, data, and such other information relating to the Product that is
reasonably necessary to be provided from a contract manufacturer for Customer’s
efforts to obtain, maintain, and support Regulatory Approvals relating to
Product in the Territory, and Customer shall have the right to use and disclose
such information to Regulatory Authorities (including any RCC Confidential
Information and Work Product) soley for the foregoing purpose, solely in
connection with RCC’s manufacture of Product in accordance with the Filed
Process Description.

 

8.3          Customer License.  As a condition to RCC’s obligations under this
Agreement, Customer grants RCC a non-exclusive license to the Customer
Materials, Product Inventions, Project Inventions and all other patent rights or
know-how of Customer reasonably necessary to supply the Product, solely for the
purpose of manufacturing the Product for Customer and fulfilling RCC’s other
obligations under this Agreement.

 

8.4          Inventions.   The parties agree to the following with respect to
inventions, modifications and improvements made during the course of, and in
relation to, the work done under this Agreement (“Project Inventions”).  Each
party shall notify the other party promptly of any Project Invention which is
assignable to the other party.

 

8.4.1        As between the parties, Customer shall own [**].

 

8.4.2        As between the parties, Customer shall own [**].

 

8.4.3        As between the parties, RCC shall own [**].

 

8.4.4        With respect to any Project Inventions that are not Product
Inventions, Improvement Inventions or Manufacturing Inventions, (a) Customer
shall own [**] (b) RCC shall own [**].

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

8.4.5        So long as Customer [**]; provided, however, that (subject to the
following provisions of this Section 8.4.5) this [**].  Notwithstanding the
foregoing statement in this section, and so long as [**] the foregoing [**]. 
Customer shall notify RCC in writing if [**] means Customer’s orders and
forecasts for purchase of Product for each time period set forth below shall be
no less than the volume target set forth opposite such time period; provided,
however, that [**]:

 

Time Period

 

Target Volume Forecasted as of the
Commencement Date of the Period

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

For the avoidance of doubt, [**].

 

8.4.6        Each party agrees that it [**].

 

8.5          Prosecution and Enforcement.

 

8.5.1        Customer shall be responsible, [**] for the filing, prosecution,
maintenance, enforcement and defense of patent applications, patents and other
intellectual property rights claiming or covering Product
Inventions, Improvement Inventions and other Project Inventions owned solely by
Customer.  RCC shall be responsible, at [**], for the filing, prosecution,
maintenance, enforcement and defense of patent applications, patents and other
intellectual property rights claiming or covering Manufacturing Inventions and
other Project Inventions owned solely by RCC.  The parties will mutually agree,
on a case-by-case basis, which party will have responsibility for filing,
prosecuting, maintaining, defending and enforcing any patent applications,
patents and other intellectual property rights claiming or covering Project
Inventions owned jointly by the parties, and the parties agree [**] the
reasonable expenses associated therewith, provided that either party may [**]
such expenses upon written notice to the other party in which case, the party
[**] patent-related expenses shall assign its rights in the jointly owned
Project Invention to the other party.  RCC shall, if requested by Customer [**],
provide [**] assistance in the enforcement of any intellectual property rights
covering Manufacturing Inventions, against third parties (including, without
limitation, by agreeing to act as a party to enforcement litigation).

 

8.5.2        A party that controls the filing, prosecution, maintenance,
enforcement and defense of patent applications, patents or other intellectual
property rights owned jointly by the parties shall consider in good faith the
requests and suggestions of the other party with respect to strategies for
filing, prosecuting, maintaining, defending and enforcing such patent
applications, patents or other intellectual property rights.

 

8.5.3        Each party agrees to cooperate fully in the preparation, filing and
prosecution of any patent applications and patents claiming or covering Project
Inventions owned jointly by the parties.  In addition, each party agrees to:
(a) execute all papers and instruments, or require its employees or agents, to
execute such papers and instruments, so as to effectuate the assignment,
ownership and inventorship of Project Inventions to effect the provisions of
Section 8.4 and 8.5, and to enable the other party to apply for and to prosecute
patent applications in any country; and (b) promptly inform the other party of
any matters coming to such party’s attention that may affect the preparation,
filing, or prosecution by the other party of any patent applications on Project
Inventions.

 

9.     REPRESENTATIONS OF THE PARTIES.

 

9.1          Mutual Representations.  Each party represents to the other party
and agrees to promptly notify the other party immediately upon any future breach
of these representations:

 

9.1.1        Organization of Party.  It is and will remain a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

9.1.2        Enforceability of this Agreement.  The execution and delivery of
this Agreement has been authorized by all requisite corporate action.  This
Agreement is and will remain a valid and binding obligation of the party,
enforceable in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors.

 

9.1.3        Absence of Other Contractual Restrictions.  It is under no
contractual or other obligation or restriction that is inconsistent with its
execution or performance of this Agreement.  It will not enter into any
agreement, either written or oral, that would conflict with its responsibilities
or obligations under this Agreement.

 

9.2          RCC Representations.  RCC makes the following representations to
Customer and agrees to promptly notify Customer upon any future breach of these
representations:

 

9.2.1        Qualifications of RCC Personnel.  RCC has, and will engage,
employees,  subcontractors and/or consultants (“RCC Personnel”) with the proper
skill, training and experience to provide the services under this Agreement. 
RCC will be solely responsible for paying RCC Personnel and providing any
employee benefits that they are owed.  Before providing services under this
Agreement, all RCC Personnel who will be providing services must be bound to
(a) confidentiality obligations consistent with the terms of this Agreement, and
(b) intellectual property obligations consistent with the terms of this
Agreement.

 

9.2.2        Legal Compliance.  RCC will comply[**] with all federal, state,
local and international laws, regulations and orders applicable to its
operations and provision of the services under this Agreement.  Without limiting
the generality of the foregoing, the services provided by RCC under this
Agreement will be rendered in accordance with applicable cGMPs.

 

9.2.3        Conflicts with Rights of Third Parties.  RCC warrants, represents
and covenants that (a) [**] its provision of services in accordance with this
Agreement will not violate any patent, trade secret or other proprietary or
intellectual property right of any third party, provided that RCC makes no
warranty, representation or covenant with respect to processes, methodologies,
data or specifications provided by Customer for RCC to use in providing the
services under this Agreement, (b) [**] formulations, processes, and/or methods
developed by RCC under this Agreement will not, nor will the use thereof by
Customer in accordance with the terms of this Agreement, violate any patent,
trade secret or other proprietary or intellectual property right of any third
party,  and (c) it will not [**] disclose to Customer any third party
confidential information.

 

9.2.4        Absence of Debarment.  Neither RCC nor any of the RCC Personnel
performing services under this Agreement have been debarred, and [**] are not
under consideration to be debarred, by the FDA or any other governmental
authority from working in or providing services to any pharmaceutical or
biotechnology company under the Generic Drug Enforcement Act of 1992.

 

9.2.5        Hidden Defects.  If after Customer’s acceptance of any Product
Customer discovers a Hidden Defect in the Product, at any time within [**] years
after RCC’s delivery of the affected Product to Customer (not to exceed retest
term to be supported by stability studies yet to be performed), Customer shall
notify RCC within [**] days of such discovery of the Hidden Defect and reject
any such defective Product pursuant to the acceptance provisions, but not
including the timelines set forth in such provisions.  Customer shall hold any
Product which it determines to contain a Hidden Defect for inspection by RCC or,
at [**] request and expense, shall return such shipment or part thereof to RCC. 
In the event that the parties disagree over whether a shipment of Product
contains a Hidden Defect, the dispute resolution provisions of the acceptance
provisions of the Agreement shall apply.  If it is determined that a Hidden
Defect exists, at [**] option, RCC shall provide Customer the remedy set forth
in the acceptance provisions of the Agreement or refund the payment made by
Customer for the defective Product.  “Hidden Defect” means any noncompliance
with the Product Warranty existing at the time of delivery by RCC in any lot
that could not reasonably be expected to have been found by inspection of the
Product and review of the RCC batch release documents by Customer.  The
foregoing shall not be deemed a limitation on RCC’s indemnification obligations
under Section 14.1.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

9.3          Customer Representations.  Customer warrants, represents and
covenants to RCC that[**]:

 

9.3.1        It has the requisite intellectual property and legal rights related
to the Product to authorize the performance of RCC’s obligations under this
Agreement, and

 

9.3.2        The performance of the services under this Agreement and the
production by RCC of the Product as contemplated in this Agreement (excluding
the use of RCC’s intellectual property and technology to perform the services
under this Agreement) will not violate any patent, trade secret or other
proprietary or intellectual property right of any third party.

 

Each party will promptly notify the other party of any notice it receives
claiming that the Product or the process for manufacturing the Product infringes
the intellectual property rights of any third party.

 

10.  PRODUCT WARRANTY.  Notwithstanding anything to the contrary set forth in
the Agreement, RCC represents and warrants to Customer that at the time of
delivery by RCC all Product shall (a) meet all Specifications, (b) be free from
any Contaminants, (c) not be adulterated within the meaning of the FDCA or any
Applicable Laws, (d) be manufactured in accordance with a validated process, the
Filed Process Description and in compliance with applicable cGMPs, and (e) have
free and clear title and not be subject to any liens, security interests or
other encumbrances (collectively, “Product Warranty”).  Any warranty claims
submitted by Customer for breaches of the Product Warranty pursuant to this
Section 10 must be (a) in writing, and (b) received by RCC no later than [**]
years from the delivery date of the Product at issue.

 

EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED, WITH RESPECT TO THE SUPPLY
OF PRODUCT OR ITS PERFORMANCE HEREUNDER, AND ALL OTHER WARRANTIES, EXPRESSED OR
IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT ARE HEREBY
DISCLAIMED.

 

11.  WAIVER OF LIABILITY.  OTHER THAN AS A RESULT OF INDEMNIFICATION OBLIGATIONS
THAT ONE PARTY MAY HAVE TO THE OTHER UNDER THIS AGREEMENT, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR ANY LOST REVENUES OR PROFITS OR ANY
(A) SPECIAL, (B) CONSEQUENTIAL, (C) PUNITIVE OR (D) INCIDENTAL DAMAGES
(INCLUDING, IN EACH CASE, LOST REVENUES OR PROFITS), WHETHER OR NOT FORESEEABLE
AND WHETHER OR NOT SUCH PARTY WAS ADVISED OF SUCH LOSSES/DAMAGES IN ADVANCE,
RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, AND WHETHER SUCH
LIABILITY IS IN CONTRACT, TORT (INCLUDING NEGLIGENCE OR BREACH OF STATUTORY DUTY
OR OTHERWISE).

 

12.  LIMITATION OF LIABILITY.  RCC’s maximum liability under this Agreement
shall be limited to [**], provided that, prior to the end of [**] after the
Initial Order Date, RCC’s maximum liability shall be limited to[**]. 
Notwithstanding anything in this Agreement to the contrary, the foregoing
limitations shall not apply to losses arising as a result of RCC’s
indemnification obligations pursuant to Section 14.1.

 

13.  INSURANCE.  The parties shall each obtain insurance at a level that is
customary in the industry to insure the other regarding product liability
claims.

 

14.  INDEMNIFICATION.

 

14.1        By RCC.  RCC agrees to defend, indemnify and hold harmless Customer
and its directors, officers, employees and agents  (“Customer Indemnitees”) from
and against all losses, damages, liabilities, settlements, penalties, fines,
costs and expenses (including, without limitation, reasonable attorney’s fees
and expenses) (collectively, “Liabilities”)  arising out of or resulting from
any claim, lawsuit or other action or threat by a third party to the extent that
any such action or threat arises from (a) RCC’s failure to manufacture Product
in accordance with the Specifications or the Product Warranty, (b) the
negligence or willful misconduct of RCC or its officers, directors, employees or
agents, (c) infringement of any third party intellectual property rights arising
from

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

or in connection with RCC’s manufacturing processes used to supply the Product
under this Agreement, excluding processes specified or supplied by Customer,
(d) injuries to persons or damage to property which occurs on RCC’s premises or
on the premises under the exclusive control of RCC or its subcontractors arising
from the activities directly related to the manufacture of the Product, or
(e) RCC’s transportation, storage, use, handling and disposal of hazardous
materials related to its manufacture of the Product.  Such indemnity shall not
apply to the extent that the claim arises out of or results from the negligence
or willful misconduct of any Customer Indemnitee.

 

14.2        By Customer.  Customer shall defend, indemnify and hold harmless
RCC, its employees, directors and officers, and agents (“RCC Indemnitees”) from
and against all Liabilities arising out of or resulting from any claim, lawsuit
or other action or threat by a third party to the extent that any such action or
threat arises from (a) the use or sale of the Product or the finished formulated
drug product containing the Product, (b) the negligence or willful misconduct of
Customer or its officers, directors, employees or agents, (c) infringement of
any third party intellectual property rights arising from or in connection with
the Product or the finished formulated drug product containing the Product,
(d) injuries to persons or damage to property which occurs on Customer’s
premises or on the premises under the exclusive control of Customer or its
subcontractors arising from activities directly related to the further
manufacture of the Product, or (e) Customer’s transportation, storage use,
handling and disposal of the Product after their delivery by RCC.  Such
indemnity shall not apply to the extent that the claim arises out of or results
from the negligence or willful misconduct of any RCC Indemnitee.

 

14.3        Procedure for Indemnification.  Where Liabilities are determined to
have arisen from both RCC’s and Customer’s actions or failure to act, the
financial liability for such Liabilities shall be allocated among the parties
based on the relative fault of the parties.  A party intending to claim
indemnification under this Agreement (“Indemnitee”) shall promptly notify the
indemnifying party (“Indemnitor”) in writing of any claim, lawsuit or other
action in respect of which the Indemnitee intends to claim such indemnification;
provided, however, that the failure to provide such prompt notice shall not
affect a party’s rights to indemnification if such failure to deliver notice
does not materially prejudice the Indemnitor’s ability to defend the claim.  The
Indemnitee shall cooperate with the Indemnitor in the defense of the claim, and
the Indemnitor shall have the right to control the defense and/or settlement of
the claim.  The Indemnitor will not be liable for any Liabilities associated
with the settlement of any claim or action against the Indemnitee unless the
Indemnitor has received prior notice of the settlement and has agreed in writing
to the terms of the settlement.

 

The indemnification obligations set forth above state the entire liability of
either party under this Agreement in respect of any third party claim for
infringement of intellectual property.  Nothing contained in this Agreement is
intended to require Indemnitor to pay to Indemnitee any amount other than
(a) for the costs of Indemnitee’s defense, if Indemnitor fails to defend, and
(b) such amount actually paid by Indemnitee to the third party claimant, if
Indemnitor fails to pay the third party claimant directly, for any settlement
approved by Indemnitor or any finally awarded judgment in favor of the third
party claimant.

 

15.  CONFIDENTIALITY.

 

15.1        Confidential Information.  The term “Confidential Information” means
(a) any business or technical nonpublic information of Customer or RCC,
disclosed to the other party before or after the Effective Date, including but
not limited to any information relating to either party’s products, services,
prices, marketing plans, business opportunities, customers, or personnel, and
(b) any other information of Customer or RCC that is specifically designated by
the disclosing party as confidential or proprietary.  However, the term
“Confidential Information” does not include information that (a) is publicly
known at the Effective Date or later becomes publicly known under circumstances
involving no breach of this Agreement,  (b) is lawfully and in good faith
disclosed to the receiving party without an obligation of confidence by a third
party who is not subject to a confidentiality obligation to the other party,
(c) is independently developed by the receiving party as evidenced by its
written records (d) was demonstrably in the possession of the receiving party
prior to first receiving it from the disclosing party without restriction on
disclosure, or (e) by a mutual written agreement  by the parties, is released
from confidential status.

 

15.2        Treatment of Confidential Information.  The receiving party
acknowledges that the disclosing party is and will remain the sole owner of
disclosing party’s Confidential Information.  During the term of this

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

Agreement and for a period of [**] years thereafter, the receiving party will
take commercially reasonable precautions to protect the confidentiality of
disclosing party’s Confidential Information, and will not disclose or use any
disclosing party’s Confidential Information except with the receiving party’s
knowledge and as necessary to perform or receive the services under this
Agreement, or as otherwise authorized in this Agreement.  In particular, the
receiving party may disclose Confidential Information of the disclosing party to
employees and independent contractors who need to know such Confidential
Information in order to provide or receive the services under this Agreement or
to exercise the license rights under this Agreement, provided all recipients of
Confidential Information referenced in the preceding clause of this Section 15.2
are bound to protect the confidentiality of such Confidential Information under
terms no less stringent than those set forth in this section.  If required by
law, the receiving party may disclose Confidential Information of the disclosing
party to a governmental authority, provided that prompt notice is given to the
disclosing party and provided further that the receiving party will take
reasonable and lawful actions to avoid or minimize the extent of such
disclosure.  In addition (and notwithstanding anything herein to the contrary),
Customer may, with prior notice to RCC, disclose any RCC Confidential
Information to the extent it is required to disclose such information to
governmental authorities to prosecute or maintain intellectual property rights
related to Product Inventions or Improvement Inventions.

 

16.  NON-COMPETE

 

RCC shall remain entitled to provide manufacturing services to third parties to
the extent that it (or such third party) does not require a license under
Customer’s intellectual property rights to do so, except that, during the term
of this Agreement, and for a period of [**] months following expiration or
termination of this Agreement, neither RCC nor any of its affiliates will
provide to any third party, or perform for its own benefit, [**].  In addition,
during each period that Customer [**], neither RCC nor any of its affiliates
will provide to any third party, or perform for its own benefit, [**] and is
being developed or commercialized for [**].  Notwithstanding anything herein to
the contrary, in the event of [**] or the assignment of this Agreement (in
accordance with the terms hereof) in connection with [**] or such facility (as
the case may be) shall not be deemed to be in breach of the second sentence of
this Section 16 with respect to any product that such acquirer is developing or
commercializing as of the time of the closing or consummation of such Change of
Control or sale (as the case may be).

 

17.  TERM; TERMINATION; EXPIRATION.

 

17.1        Term.  The initial term of this Agreement shall be sixty months (60)
months (i.e., five (5) years) from the Initial Order Date, which term shall
automatically extend for three (3) additional twelve (12) month periods unless
either Party provides notice of non-renewal at least [**] months prior to the
expiration of such sixty (60) month period or any such twelve (12) month period
(as the case may be).  The initial term plus any extensions is referred to as
the “Term.”

 

17.2        Termination by either Party.  Either party may terminate this
Agreement for Material Breach by the other party, which termination shall be
effective upon at least [**] days’ prior written notice to the other party
specifying the nature of the breach unless such Material Breach is cured during
the applicable notice period.  The following shall be considered a “Material
Breach” by RCC under this Agreement:  (a) RCC’s failure to supply in accordance
with this Agreement (provided however RCC’s failure to supply Product in
accordance with a properly placed order, by an amount not exceeding [**] of the
amount forecasted for the period covered by such order in the forecast delivered
four quarters prior to the order date, shall not be deemed a Material Breach,
provided that RCC provides for delivery of the shortfall within a commercially
reasonable period); (b) breach by RCC of the confidentiality or intellectual
property obligations to Customer; (c) any other material noncompliance by RCC
with a provision of this Agreement, (d) interference by RCC in Customer’s
responsibilities under this Agreement; or (e) [**]of the RCC facility at which
the Product is manufactured,  and (i) [**] or (ii) it is otherwise [**].  The
Agreement will automatically terminate in the event that Customer provides
written notice of a Material Breach of RCC based on paragraph (e) above.  The
following shall be considered a “Material Breach” by Customer under this
Agreement:  (a) Customer’s failure to pay any undisputed invoice for more than
[**] days after receipt of notice from RCC that the invoice is overdue;
(b) breach by Customer of the confidentiality or intellectual property
obligations to RCC; (c) any other material noncompliance by Customer with a
provision of this Agreement; (d) interference by Customer in RCC’s
responsibilities under this Agreement or bad faith; or (e) Customer’s failure to
meet the minimum purchase requirements set forth in Section 3.1 and 3.2. 
If[**], then RCC may terminate this

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

Agreement without penalty and without further obligation to Customer, effective
upon delivery of written notice to Customer.

 

17.3                        Failure to Supply.  In the event that during the
term of this Agreement, RCC is in Material Breach of this Agreement, Customer
may elect to terminate this Agreement and use an alternative source of Product
supply.

 

17.4                        [Intentionally Omitted].

 

17.5                        [**]  In the event of a proposed [**] of the RCC
facility at which the Product is manufactured, (i) RCC shall provide [**] (ii) a
letter of credit in favor of Customer (with respect to RCC’s obligations under
this Agreement) will be maintained by RCC for the first [**] years after the
Initial Order Date for an amount equal to the value of all firm outstanding
orders made by Customer for that [**] year period, and (iii) the [**] reasonably
necessary to support Customer’s Regulatory Approval for the Product until the
earlier of: (a) [**] months from the date of delivery of the entire Initial
Commitment, and (b) the conclusion of Regulatory Approval of the Product in the
U.S. For purposes of this paragraph [**] means, any of the following:  [**] of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), together
with any of such entity’s “affiliates” or “associates”, as such terms are
defined in the Exchange Act, other than an employee benefit plan (or related
trust) sponsored or maintained by RCC or any of its affiliates, of more than
fifty percent (50%) of the outstanding shares of voting capital stock of RCC or
its direct or indirect parent, or [**] other than, in the case of this clause
(ii) [**] as the case may be, immediately prior to [**] as the case may be, [**]

 

17.6                        [**]

 

17.7                        Effect of Termination or Expiration.  The following
actions shall be taken upon termination or expiration of this Agreement for the
following reasons:

 

17.7.1                  Material Breach by RCC.  If Customer terminates this
Agreement for Material Breach by RCC (other than pursuant to Section 17.2(e))
prior to its expiration or termination, then the following rights of Customer
shall become effective on the termination date of this Agreement:  (a) RCC
hereby [**] (b) RCC, on behalf of itself and its affiliates, hereby [**] or any
of its licensees, contractors or customers for the [**]; and (c) RCC shall
provide Customer [**] (not to exceed [**] hours) to qualify [**] provided the
technical assistance occurs within [**] months of the notice of the Material
Breach by RCC.

 

17.7.2                  Non-Renewal.  If Customer or RCC elects not to renew the
Agreement at its expiration, then, at Customer’s request, RCC shall negotiate in
good faith with Customer [**] on commercially reasonable terms.  For the
avoidance of doubt, [**] consisting of [**] shall be owned by Customer.

 

17.7.3                  Material Breach by Customer.  In the event RCC
terminates this Agreement due to a Material Breach by Customer, or Customer’s
failure to maintain authorization to market the Product in the U.S.: (a) all
licenses shall immediately terminate and RCC shall have no further supply
obligation; (b) RCC’s restrictions under Section 16 shall immediately terminate;
(c) all RCC invoices shall become immediately due and payable; (d) RCC shall
ship to Customer all Product work in process related to firm purchase orders to
the address designated by Customer in writing, or if no such address is
provided, the address specified by Section 19.10; and (e) RCC may invoice
Customer for all Product on such firm purchase orders.

 

17.7.4                  Sale of Product Enjoined.  Should the use of the Product
be enjoined due to a breach of any warranty by a party, or in the event the
indemnifying party desires to minimize its liabilities, in addition to its
indemnification obligations set forth above, the indemnifying party’s sole
responsibility is to either substitute a fully equivalent Product or process (as
applicable) not subject to such injunction, modify such Product or process (as
applicable) so that it no longer is subject to such injunction, or obtain the
right to continue using the enjoined process or Product (as applicable), in each
case as approved by the other party.

 

17.7.5                  [**] of RCC.  If this Agreement terminates as a result
of Customer declaring a Material Breach pursuant to Section 17.2(e), then
(i) RCC shall be relieved of its obligation to manufacture quantities of

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

Product other than the Initial Commitment, and (b) Customer’s obligations to
take delivery of, and to pay for, the Initial Commitment (in accordance with the
terms of this Agreement) shall survive such termination.

 

18.       DISPUTE RESOLUTION; WAIVER OF JURY TRIAL.  The following binding
dispute resolution procedures shall be the exclusive means used by the parties
to resolve all disputes, differences, controversies and claims arising out of or
relating to the Agreement or any other aspect of the relationship between RCC
and Customer (“Disputes”).  Either party may, by written notice to the other
party, refer any Disputes for resolution in the manner set forth below:

 

18.1                        Any and all Disputes shall be referred to
arbitration under the rules and procedures of American Arbitration Association
(“AAA”), who shall act as the arbitration administrator (the “Arbitration
Administrator”).

 

18.2                        The parties shall each nominate one arbitrator and
those two arbitrators shall nominate a third arbitrator, the three of whom shall
act as an arbitrator panel (the “Arbitrator”).  If the parties cannot agree on
an Arbitrator within [**] days of delivery of the demand for arbitration
(“Demand”) (or such other time period as the parties may agree), the Arbitration
Administrator will select an independent Arbitrator.

 

18.3                        Unless otherwise mutually agreed to by the parties,
the place of arbitration shall be: (a) if the Demand is issued by Customer, [**]
and (b) if the Demand is issued by RCC, [**], although the arbitrators may be
selected from rosters outside these locations.

 

18.4                        The Federal Arbitration Act shall govern the
arbitrability of all Disputes.  The Federal Rules of Civil Procedure and the
Federal Rules of Evidence (the “Federal Rules”), to the extent not inconsistent
with this Agreement, govern the conduct of the arbitration.  To the extent that
the Federal Arbitration Act and Federal Rules do not provide an applicable
procedure, the laws of the [**] shall govern the procedures for arbitration and
enforcement of an award, and then only to the extent not inconsistent with the
terms of this section.  Disputes between the parties shall be subject to
arbitration notwithstanding that a party to this Agreement is also a party to a
pending court action or special proceeding with a third party, arising out of
the same transaction or series of related transactions and there is a
possibility of conflicting rulings on a common issue of law or fact.

 

18.5                        Unless otherwise mutually agreed to by the parties,
each party shall allow and participate in discovery as follows:

 

18.5.1                  Non-Expert Discovery.  Each party may (1) conduct [**]
non-expert depositions of no more than [**] hours of testimony each, with any
deponents employed by any party to appear for deposition in the location where
the arbitration is being held; (2) propound [**] set of requests for production
of documents containing no more than [**] individual requests; (3) propound up
to [**] written interrogatories; and (4) propound up to [**] requests for
admission.

 

18.5.2                  Expert Discovery. Each party may select a witness who is
retained or specially employed to provide expert testimony and an additional
expert witness to testify with respect to damages issues, if any. The parties
shall exchange expert reports and documents under the same requirements as
Federal Rules of Civil Procedure 26(a)(2) &(4).

 

18.5.3                  Additional Discovery.  The Arbitrator may, on
application by either party, authorize additional discovery only if deemed
essential to avoid injustice.  In the event that remote witnesses might
otherwise be unable to attend the arbitration, arrangements shall be made to
allow their live testimony by video conference during the arbitration hearing.

 

18.6                        The Arbitrator shall render an award within [**]
months after the date of appointment, unless the parties agree to extend such
time. The award shall be accompanied by a written opinion setting forth the
findings of fact and conclusions of law.  The Arbitrator shall have authority to
award compensatory damages only, and shall not award any punitive, exemplary, or
multiple damages.  The award (subject to clarification or correction by the
arbitrator as allowed by statute and/or the Federal Rules) shall be final and
binding upon the parties, subject solely to the review procedures provided in
this section.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

18.7                        Either party may seek arbitral review of the award. 
Arbitral review may be had as to any element of the award.

 

18.8                        This Agreement’s arbitration provisions are to be
performed in [**] or [**] as provided above.  Any judicial proceeding arising
out of or relating to this Agreement or the relationship of the parties,
including without limitation any proceeding to enforce this section, to review
or confirm the award in arbitration, or for preliminary injunctive relief as set
forth in subsection (18.13), shall be brought exclusively in a court of
competent jurisdiction (the “Enforcing Court”).   By execution and delivery of
this Agreement, each party accepts the jurisdiction of the Enforcing Court.

 

18.9                        Each party shall pay its own expenses in connection
with the resolution of Disputes pursuant to this section, including attorneys’
fees.

 

18.10                 Notwithstanding anything contained in this section to the
contrary, in the event of any Dispute, prior to referring such Dispute to
arbitration pursuant to subsection 18.2 of this section, Customer and RCC shall
attempt in good faith to resolve any and all controversies or claims relating to
such Disputes promptly by negotiation commencing within [**] days of the written
notice of such Disputes by either party, including referring such matter to
Customer’s then-current President and RCC’s then current President.  The
representatives of the parties shall meet at a mutually acceptable time and
place and thereafter as often as they reasonably deem necessary to exchange
relevant information and to attempt to resolve the Dispute for a period of [**]
weeks.  In the event that the parties are unable to resolve such Dispute
pursuant to subsection 18.10 of this section, the provisions of subsections 18.1
through 18.9 hereof, inclusive, as well as subsections 18.11 through 18.13 shall
apply.

 

18.11                 The parties agree that the existence, conduct and content
of any arbitration pursuant to this section shall be kept confidential and no
party shall disclose to any person any information about such arbitration,
except as may be required by law or by any governmental authority or for
financial reporting purposes in each party’s financial statements.

 

18.12                 IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER
IT RESULTS IN PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION,
THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO
CONSULT WITH COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND
ALL MATTERS SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE
FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW.

 

18.13                 In the event of any lawsuit between the parties arising
out of or related to this Agreement, the parties agree to prepare and to timely
file in the applicable court a mutual consent to waive any statutory or other
requirements for a trial by jury.

 

Notwithstanding the provision above, either party may apply to any court with
jurisdiction for an injunction to compel or prevent an action by the other party
that it claims will cause irreparable harm, including without limitation any
alleged breach of confidentiality or intellectual property rights of the other
party.

 

19.       MISCELLANEOUS.

 

19.1                        Use of Names Prohibited.  The existence and terms of
this Agreement are Confidential Information and protected pursuant to
Section 15.1 above.  Accordingly, neither party may, except as required by law,
use the other party’s name or identity or any other Confidential Information in
any advertising, promotion or other public announcement without the prior
express written consent of such party, which such consent shall not be
unreasonably withheld.  Notwithstanding the above, the parties acknowledge that
one or both parties may, at some time, be required to file this Agreement with
the Securities and Exchange Commission, and such required filing shall not be
prohibited.  The party required to make such filing shall secure confidential
treatment in redacted format for portions of this Agreement when making such
filings (i.e., CT Order for 10-Q).

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

19.2                        Nonsolicitation.  During the Term and for a period
of [**] thereafter, a party shall not (a) solicit any person who is employed by
the other party, to terminate such person’s employment by the other party or
(b) hire such employee, provided that the foregoing shall not prevent a party
from interviewing or hiring a person who responds to a general solicitation for
employment not targeted specifically at the other party’s employees.  As used
herein, the term “solicit” shall include, without limitation, requesting,
encouraging, assisting or causing, directly or indirectly, any such employee or
consultant to terminate such person’s employment by the other party.

 

19.3                        Entire Agreement; Severability.  Each provision in
this Agreement is independent and severable from the others, and no provision
will be rendered unenforceable as a result of any other provision(s) being held
to be invalid or unenforceable in whole or in part.  If any provision of this
Agreement is invalid, unenforceable or too broad, that provision will be
appropriately limited and reformed to the maximum extent permitted by applicable
law.

 

19.4                        Survival.  The following provisions of the Agreement
shall survive any termination or expiration of the Agreement:  Articles 1, 6, 7,
8, 10-16 and 18-19, and Sections 3.6, 3.7, 3.8, 9.2.5, 17.5(ii) and (iii), 17.6
and 17.7.

 

19.5                        Amendment; Waiver.  The provisions of this Agreement
may be changed only by a writing signed by authorized representatives of both
parties.

 

19.6                        Independent Contractor.  All services provided
pursuant to this Agreement will be rendered by RCC as an independent contractor
and this Agreement does not create an employer-employee relationship between
Customer and RCC, or any RCC Personnel. RCC will have no rights to receive any
employee benefits, such as health and accident insurance, sick leave or vacation
which are accorded to regular Customer employees. RCC will not in any way
represent itself to be an employee, partner, joint venturer, agent or officer
with or of Customer.

 

19.7                        Governing Law.  The Agreement shall be governed by
the laws of the [**].

 

19.8                        Force Majeure.  If the performance of any obligation
under the Agreement, except the making of payments, is prevented or interfered
with by any act or condition whatsoever beyond the reasonable control of and not
occasioned by the fault or negligence of the affected party, including, without
limitation, acts of God, acts or omissions of government or government agency,
acts of terrorism, acts of nature, unavailability of raw materials, fires,
floods, explosions, wars, pandemics, or other catastrophes; labor disturbances;
freight embargos; or delays of a supplier or subcontractor due to such causes
(collectively “Force Majeure”), the party so affected shall be excused from such
performance to the extent of such Force Majeure.  Notwithstanding the foregoing,
in such event, the non-performing party (i.e., the party subject to the Force
Majeure) shall continue to take diligent and reasonable actions within its power
to comply as fully as possible herewith and provided that such non-performing
party shall have promptly notified the other party of the existence and nature
of the Force Majeure and the expected duration and other significant details of
such event.  Such non-performing party will advise the other from time to time
as to its progress in remedying the situation. Notwithstanding the foregoing, if
such Force Majeure continues to affect the non-performing party for more than
[**] days, the other party may terminate this Agreement with written notice.

 

19.9                        Assignment. This Agreement may not be assigned or
otherwise transferred without the written consent of the other party. 
Notwithstanding the foregoing, either party may assign this Agreement with prior
written notice to the other party upon any Change in Control, or a sale or
transfer of all or substantially all of the assets or business of the assigning
party related to this Agreement, subject, however, in the case of an assignment
by RCC to a successor entity, to compliance with Section [17.5].  Subject to
Section [17.5], the rights and obligations of the parties under this Agreement
shall be binding upon and inure to the benefit of such party’s successors and
permitted assigns.  Any successor to the parties must have the abilities to
perform and meet the obligations under this Agreement and will be bound by the
terms of this Agreement.  Any assignment in contravention of this section is
void.  RCC may subcontract its obligations under this Agreement with Customer’s
prior written consent, which shall not be unreasonably withheld or delayed,
provided that RCC shall remain primarily liable hereunder with respect to such
obligations.

 

19.10                 Notices.  All notices must be written and sent to the
address as set forth on page one of this Agreement and in accordance of this
Section 19.10.  All notices must be given: (a) by personal delivery, with
receipt

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

acknowledged; (b) by facsimile (Customer: [**]; RCC: [**]) followed by hard copy
delivered by the methods under (c) or (d); (c) by prepaid certified or
registered mail, return receipt requested; or (d) by prepaid recognized next
business day delivery service.  Notices will be effective upon receipt or as
stated in the notice.  Notices for the parties to be sent to the addresses set
forth on page one of this Agreement, and if to Customer, to the attention of
“General Counsel”.  If to RCC, to the attention of the “Chief Legal Counsel”
with copy to the designated Project Liaison.

 

19.11                 Counterparts.  This Agreement may be executed in any
number of counterparts, each of which will be deemed to be an original and all
of which together will constitute one and the same instrument.

 

19.12                 [**] Liability.  [Ironwood Pharmaceuticals, Inc. and
Forest Laboratories, Inc]. shall be [**] liable for all obligations of Customer
under this Agreement.

 

[SIGNATURES ON NEXT PAGE]

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

Signature Page — Commercial Supply Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Commercial Supply
Agreement as of the Effective Date above.

 

 

Roche Colorado Corporation:

 

 

 

 

 

 

 

By:

/s/ Donald R. Fitzgerald

 

 

(Authorized Signature)

 

 

 

 

 

Donald R. Fitzgerald

 

 

Printed Name

 

 

 

 

 

President and Site Manager

 

 

Title

 

 

 

 

 

 

 

Ironwood Pharmaceuticals, Inc.:

 

 

 

 

 

 

By:

/s/ Michael J. Higgins

 

 

(Authorized Signature)

 

 

 

 

 

Michael J. Higgins

 

 

Printed Name

 

 

 

 

 

COO

 

 

Title

 

 

 

 

 

Forest Laboratories, Inc.:

 

 

 

 

 

 

 

By:

/s/ David Solomon

 

 

(Authorized Signature)

 

 

 

 

 

David Solomon

 

 

Printed Name

 

 

 

 

 

Senior Vice President — Corporate

 

 

Development and Strategic Planning

 

 

Title

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

Exhibit A

Linaclotide Specifications

 

 

 

Analytical Procedure

 

 

 

Attributes

 

(Test ID)

 

Specifications

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

A-1

--------------------------------------------------------------------------------


 

[**]

 

 

 

 

 

[**]

 

 

 

[**]

 

[**]

 

 

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

Linaclotide Packaging

 

Primary Packaging:  [**]

Secondary Packaging: [**]

[**]

 

Product Identification: [**]

 

Unique Product Identification (RCC product code)

 

Lot #:

 

Manufacturer Name and Address:

 

Manufacturing Date

 

Retest Date

 

Storage Condition: [**]

 

Gross Weight

 

Tare Weight

 

Net Weight

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

B-1

--------------------------------------------------------------------------------